W. Allen, J.
If the shade was defective and unsafe, the question whether it was in that condition through the negligence of the defendant would be for the jury; and the fact that it broke and fell from the use for which it was intended would be evidence that it was defective and unsafe, and, if not explained *406or controlled, would be sufficient evidence to authorize the jury to find that the defendant was negligent in regard to it. The fact that the act of the defendant, in placing and using the fixture in the car, caused the injury, would be evidence that it was caused by the negligence of the defendant.
The contention of the defendant is, that there was not sufficient evidence of that fact; and that it did not appear that the accident was not caused by the act of a stranger, or by some external force for which the defendant was not responsible.
We think that the question was for the jury, and that they were authorized to infer from the situation of the fixture, from the absence of evidence of any other cause of the accident, and the probability that there would have been such evidence had such cause existed, and from all the attending circumstances in evidence, that the accident must have been caused by the insufficiency of the fixture. It was not necessary that the evidence should show that it was impossible that there should be any other cause; it was sufficient if it satisfied the jury that there was none. Ware v. Gay, 11 Pick. 106. Feital v. Middlesex Railroad, 109 Mass. 398. Kendall v. Boston, 118 Mass. 234. Le Barron v. Fast Boston Ferry Co. 11 Allen, 312.

Exceptions overruled.